DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest art of record is represented in figure 2 of DE 10 2012 205 140, which teaches a retarder, retarder radiator, supply and discharge lines connected the radiator and retarder, a heat exchanger circulates fluid from a stack cooling system (i.e. radiator 7).  However, the prior art of record fails to anticipate or render obvious a three-way valve mounted on the first cooling fluid discharge line, between a retarder cooling fluid temperature sensor and the retarder, and a first cooling fluid branch line connected to the three-way valve and an inlet of the heat exchanger; and a first cooling fluid return line connected to an outlet of the heat exchanger and a portion of the first cooling fluid discharge line between the three-way valve and the retarder.  Essentially bypassing the heat exchanger when necessary.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Braun, Bartosch et al., Jahn, Glueckler, Schydlo, Li, Gao, Hall, Kardos and Benetti each teach a cooling system for an auxiliary braking system that includes at least a retarder and various radiators and heat exchangers.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 2, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657